DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Firasat Ali, Reg. No. 45, 715 on April 8, 2021.

IN THE CLAIMS
Please amend claims 27, 37 and 47 as follows:

	27. (Currently Amended) determining that recording the media asset on a user equipment device will exceed storage space of the user equipment device; and in response to the determining that recording the media asset will exceed the storage space of the user equipment device: (a) identifying a first tier of service associated with a user of the user equipment device, wherein the first tier of service defines a first amount of storage space that is allocated to the user for recordings at a network recording device; (b) determining that the second user equipment device; and (g) deleting the second media asset from the network recording device.  

37. (Currently amended) A system for recording a media asset, the system comprising: control circuitry configured to: receive a request to record a media asset; determine that recording the media asset on a user equipment device will exceed storage space of the user equipment device; and in response to the determination that recording the media asset will exceed the storage space of the user equipment device: (a) identify a first tier of service associated with a user of the user equipment device, wherein the first tier of service defines a first amount of storage space that is allocated to the user for recordings at a network recording device; (b) determine that the first amount of storage space defined by the first tier of service is insufficient for recording the media asset at the network recording device; (c) in response to the determination the first amount of storage space defined by the first tier of service is insufficient for recording the media asset at the network recording device, (d) identify a second second user equipment device; and (g) delete the second media asset from the network recording device. 

47. (Previously Presented) A method for recording a media asset, the method comprising: receiving a request to record a media asset; determining that recording the media asset on a user equipment device will exceed storage space of the user equipment device; in response to the determining that recording the media asset will exceed the storage space of the user equipment device: 6 807865_1Application No.: 16/406,455Docket No.: 001449-0010-103 Amendment dated March 31, 2021 Reply to Office Action of January 27, 2021 identifying a first tier of service associated with a user of the user equipment device, wherein the first tier of service defines a first amount of storage space that is allocated to the user for recordings at a network recording device; determining that the first amount of storage space defined by the first tier of service is insufficient for recording the media asset at the network recording device; in response to the determining that the first amount of storage space defined by the first tier of service is insufficient for recording the media asset at the network recording device, providing a prompt for the user to request a second tier of service, wherein the second tier of service defines a second amount of storage space that is allocated to the user for recordings at the network recording device, wherein the second amount of storage space is larger than the first amount of storage space; receiving a user response to the prompt; associating the user with the second tier of service to allocate second user equipment device; and deleting the second media asset from the network recording device. 

 
 

Reasons for allowance
	The following is an examiner’s statement of reasons for allowance: Independent claims 27, 37 and 47 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for " (d) identifying a second media asset stored on the network recording device; (e) determining that storing the second media asset on the user equipment device will not exceed the storage space of the user equipment device; (f) in response to the determining that storing the second media asset on the user equipment device will not exceed the storage space of the user equipment device, transferring the second media asset from the network recording device to the user equipment device; and (g) deleting the second media asset from the network recording device” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 27-29, 30-39, 41-46 and 47 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481